UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LAURA MULLANEY,

Plaintiff,

-y-
190v7996 (DLC)

CITY OF NEW YORK, CITY OF NEW YORK
POLICE DPEATMENT, PATROLMEN’ S : ORDER
BENEVOLENT ASSOCIATION OF THE ICYT OF
NEW YORK, LIEUTENANT BENJAMIN
GOTTLIEB, individually, and in his :
official capacity, SERGEANT KAERON, : ree
DAVID, individually, and in his : USDC SDNY

 

 

f
official capacity, SERGEANT MIGUELE A. : HOCUMENT :
AMORESANG, individually, and in his
official capacity, SERGEANT SEAN M.
MONAHAN, individually, and in his : i
official capacity, DEPUTY INSPECTOR | pL EAS,
THEODORE E. FEDEROFF, individually, : =
and in his official capacity, SERGEANT :

DANIEL J. GAGLIARDT, individually, and
in his official capacity and CAPTAIN
LOURDES SOTO, individually, and in her
official capacity

‘TRONICALLY FILED

» Bfrefaoes i

 

 

 

eee armored |

Defendants.
DENISE COTE, District Judge:

IT IS HEREBY ORDERED that the in-person conference
scheduled for Friday, March 13 at 10 a.m. will be held
telephonically. Counsel for the plaintiff shall have all
parties on the line and call chambers at 212-805-0202.
Principal trial counsel must participate in the telephone
conference.

Dated: New York, New York
March 10, 2020

    

DENISE COTE
United ftates District Judge

 
